Per curiam.
The respondent has acknowledged violation of Standard 66 of Georgia Bar Rule 4-102 (Code Ann. Title 9 Appendix) and has prayed that this court accept the voluntary surrender of his license to practice law upon the condition that he cannot be reinstated to membership in the State Bar without complying with the State Bar Rules in effect at such time as a petition for reinstatement may be filed.
The Office of General Counsel has recommended that the petition for voluntary surrender of license be accepted, noting that the effect of such surrender is tantamount to disbarment.
Respondent’s voluntary surrender of his license to practice law in this state is hereby accepted and such license is hereby cancelled and revoked.

It is so ordered.


All the Justices concur.